Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0317252 A1).
	Nishimura et al. disclose isocyantoalkyl (meth)acrylates that meet those claimed, wherein it is taught that the presence of trimers, resulting from the trimerization of the isocyantoalkyl (meth)acrylates, causes cloudiness and discoloration.  Nishimura et al. further disclose that when the trimers are prevented from forming, these purity issues are prevented.  See paragraphs [0006], [0029], [0038]-[0041], [0076], [0078], and [0086].  Though Nishimura et al. fail to disclose the claimed quantity of the trimer compound, the position is taken that one would have been motivated from these teachings, especially the teachings within paragraph [0076] and Example 1 (paragraph [0078]), to suppress the formation of the trimers as much as possible to promote stability.  Furthermore, regarding claims 4 and 6, in view of the amounts disclosed within paragraph [0015], the position is taken that it would have been obvious to utilize compound (A) in the claimed amount.
4.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0317252 A1) in view of WO 2018/070541 A1 (EP 3527603 A1 being an English language equivalent).
	Nishimura et al. disclose isocyantoalkyl (meth)acrylates that meet those claimed, wherein it is taught that the presence of trimers, resulting from the trimerization of the isocyantoalkyl (meth)acrylates, causes cloudiness and discoloration.  Nishimura et al. further disclose that when the trimers are prevented from forming, these purity issues are prevented.  See paragraphs [0006], [0029], [0038]-[0041], [0076], [0078], and [0086].  Though Nishimura et al. fail to disclose the claimed quantity of the trimer compound, the position is taken that one would have been motivated from these teachings, especially the teachings within paragraph [0076] and Example 1 (paragraph [0078]), to suppress the formation of the trimers as much as possible to promote stability.  
5.	Though the primary reference fails to disclose the reaction of compound (A) with active hydrogen compounds, the reaction of such compounds with such reactants, as alcohols, was known at the time of invention, as evidenced by WO 2018/070541 A1.  See paragraphs [0077]+ within EP 3527603 A1.  Therefore, the position is taken that it would have been obvious to react the composition of Nishimura et al. with active hydrogen compounds to obtain unsaturated compounds possessing the clarity and stability properties in accordance with the teachings of the primary reference.
6.	The examiner has considered applicants’ arguments; however, they are insufficient to overcome the prior art rejections.  In view of the relied upon teachings within the primary reference, the position is maintained that trimers, corresponding to formula (2), that also correspond to the trimerization product of the compound of formula (1), are compounds that contribute to instability.  The position is further maintained that one would have been motivated to suppress the formation of the trimers as much as possible, while realizing that a reduced or limited content/presence of the trimers is inevitable, because absolute removal/elimination is not possible.  Despite applicants’ remarks with respect to the instant invention, it is not seen that the compound of formula (2) promotes stability; rather, from the examples of the application, it is the reduction or limiting of compounds of formula (2) that prevents  gelling.  This observation correlates to the relied upon teachings of the primary reference; therefore, it is not seen that the results set forth within the application amount to anything unexpected.  Furthermore, the examples fail to set forth any results with respect to compositions wherein the formula (2) compound is present in an amount below 0.00002 parts by mass with respect to 100 parts by mass of formula (1); therefore, no properties/results can be ascribed to such amounts or compositions.  Lastly, applicants’ arguments with respect to the stabilizers that differ from formulas (1) and (2) are not seen to be particularly relevant, because (1) the claims are open to the inclusion of such compounds, and (2) no claim limitations with respect to these compounds are present. .   
7.	Claims 10 and 11 are allowed.
8.	Claims 3, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10 and 11  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765